Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-1251

IN RE RODNEY MICHAEL JONES
                                                           2017 DDN 192
An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 993968

BEFORE: Beckwith, Associate Judge, and Washington and Farrell, Senior Judges.

                                    ORDER
                             (FILED – January 25, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent from the practice of law in that jurisdiction; this
court’s December 5, 2017, order suspending respondent pending resolution of this
matter and directing him to show cause why reciprocal discipline should not be
imposed, the response thereto, and the statement of Disciplinary Counsel;
respondent’s D.C. Bar R. XI, §14 (g) affidavit; and the December 29, 2017, letter
from Disciplinary Counsel stating that any discipline should be imposed nunc pro
tunc to December 5, 2017, it is

       ORDERED that Rodney Michael Jones is hereby disbarred from the practice of
law in the District of Columbia nunc pro tunc to December 5, 2017. See In re Sibley,
990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in which
the respondent does not participate).


                                       PER CURIAM